1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ALLEN HAMMLER,                                  )   Case No.: 1:19-cv-00373-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DENYING PLAINTIFF’S MOTION
13          v.                                           FOR COPY OF INITIAL COMPLAINT
                                                     )
14                                                   )   [ECF No. 53]
     CLARK, et.al.,
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s motion for a copy of the initial complaint, filed
21   October 11, 2019. Plaintiff requests that the Court direct the Warden to provide him a copy of the
22   initial complaint to determine whether he wishes to further amend the complaint. Plaintiff is advised
23   that May 17, 2019, the Court screened the complaint, found that Plaintiff stated a cognizable claim
24   against Defendants Gamboa, Peterson, Garza, Saucedo and Uhlik for violation of the First
25   Amendment, and granted Plaintiff the opportunity to amend the complaint or notify the Court of his
26   intent to proceed on the claim found to be cognizable. On May 28, 2019, Plaintiff filed a notice of
27   intent to proceed on the claim found to be cognizable. Therefore, on May 30, 2019, the undersigned
28   issued Findings and Recommendations recommending that this action proceed only the First
                                                         1
1    Amendment claim against Defendants Gamboa, Peterson, Garza, Saucedo and Uhlik, and all other

2    claims be dismissed for failure to state a cognizable claim for relief. (ECF No. 28.) The Findings and

3    Recommendations were adopted in full on July 9, 2019, and e-service of the complaint was ordered on

4    July 10, 2019. (ECF No. 32.) On September 18, 2019, the waivers of service were returned and

5    Defendants answer is presently due on or before October 21, 2019. In light of the procedural posture

6    of this case, Plaintiff has failed to demonstrate the need for a copy of the initial complaint, at this time.

7             Furthermore, Plaintiff is advised that the Court does not ordinarily provide free copies of case

8    documents to parties. The Clerk of Court charges $.50 per page for copies of documents. See 28

9    U.S.C. § 1914(a). Copies of up to twenty pages may be made by the Clerk Office at this Court upon

10   written request and prepayment of the copy fees. The fact that the Court has granted leave for Plaintiff

11   to proceed in forma pauperis does not entitle him to free copies of documents from the Court. Under

12   28 U.S.C. § 2250, the Clerk is not required to furnish copies without costs to an indigent plaintiff

13   except by order of the judge.

14            Accordingly, Plaintiff’s motion is denied, without prejudice.

15
16   IT IS SO ORDERED.

17   Dated:     October 15, 2019
18                                                       UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
27
28

                                                           2
